Citation Nr: 1452891	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the residuals of a neck injury.

2. Entitlement to service connection for multiple skin lesions, as due to recurrent sun burn.  

3. Entitlement to a total disability rating based upon individual unemployablity (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2012 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled in June 2014 at the St. Petersburg RO.  In a June 2014 letter, the Veteran requested his hearing be postponed and explained that although he requested a local Board hearing, his physical condition would not allow him to travel to St. Petersburg to provide his testimony.  In June 2014, the Veteran was notified that he was rescheduled for a hearing at the St. Petersburg RO in August 2014.  In July 2014, the Veteran replied that he could not attend a hearing in St. Petersburg, but requested a Board hearing in Pensacola, Florida.  In September 2014, the Veteran was notified that he was rescheduled for a hearing at the St. Petersburg RO in October 2014.  In October 2014, the Veteran again requested the hearing be cancelled and scheduled in Pensacola if possible.  The Board emphasizes that the Veteran has not withdrawn his hearing request.

The Board notes that not all VA facilities have the capabilities to host video hearings with the Board.  However, the Board finds that the Veteran should be afforded another opportunity at a Board videoconference hearing.  The Board notes that the St. Petersburg RO will retain jurisdiction over the Veteran's appeal but the Veteran is to be scheduled for a videoconference hearing at the closest, most convenient location to the Veteran that is equipped to host a videoconference hearing with the Board.  See 38 C.F.R. §§ 20.704, 20.1304.  

The Veteran and his representative should be contacted regarding the locations closest to the Veteran that are equipped to host a videoconference hearing, specifically considering the Pensacola VA office, if possible.  If this facility has the ability to hold a Board hearing, then the RO should schedule one, since they are closer to the Veteran's home.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, as appropriate, at: 

(1) the VA office in Pensacola, if they have the ability to conduct a Board video hearing, or if not;

(2) any appropriate VA location (including, but not limited to, those in other states such as the Montgomery, Alabama RO) that is equipped to conduct a Board video hearing and is acceptable to the Veteran;

(3) if, no location closer to the Veteran equipped to conduct a Board hearing is acceptable to the Veteran, clarification should be made as to whether he continues to want a Board hearing under such circumstances.   

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



